Exhibit 10.90

 

Amendment To

The CONSOL Energy Inc. Directors Deferred Fee Plan

 

Pursuant to the authority granted to the undersigned by the Board of Directors
of CONSOL Energy Inc., the CONSOL Energy Inc. Directors Deferred Fee Plan (the
“Plan”) is hereby amended, effective February 21, 2006, as follows:

 

Sections 3.1 and 3.3 of the Plan are hereby amended and restated to read as
follows:

 

3.1 Accounts. The Company shall establish an Account on behalf of each
Participant which shall be credited with deferred fees as provided in
Section 3.2 and Earnings as provided in Section 3.3, and debited to reflect
payments made to such Participant pursuant to Article IV. A Participant shall
have no right to receive any amounts credited to his Account except as expressly
provided in Article IV of the Plan.

 

“3.3 Earnings. The Participant’s Account shall be adjusted by an amount equal to
the amount that would have been earned (or lost) if the amounts deferred under
the Plan had been invested in hypothetical investments designated by the
Participant, based on a list of hypothetical investments provided by the
Administrator from time to time (such hypothetical earnings or losses shall be
referred to as “Earnings”). The Participant shall designate the investments used
to measure Earnings from the list of authorized investments provided by the
Administrator by completing the appropriate form or in such other manner as the
Administrator may designate. The Participant may change such designations at
such times as are permitted by the Administrator, provided that the Participant
shall be entitled to change such designations at least annually. Earnings shall
be credited to the Participant’s Account quarterly and shall be credited to a
Participant’s Account until all payments with respect to such Account have been
made under the Plan. Neither the Company nor the Administrator shall act as a
guarantor, or be liable or otherwise responsible for the investment performance
of the designated investments (including any losses sustained by a Participant)
with respect to a Participant’s Account.

 

If a Participant fails to designate the investment of his or her Account, the
Account shall be credited, on a quarterly basis, with interest based on the
Interest Rate in effect on the last day of the applicable quarter. In the event
any such Participant terminates service during a Plan Year, such Participant’s
interest credit for the quarter in which the termination occurs will be based on
the Interest Rate in effect on the day of the Participant’s termination and
shall be pro-rated based on the Participant’s service during such quarter. No
interest will accrue for periods after a Participant’s termination of service
during the quarter.”



--------------------------------------------------------------------------------

Section 7.6 of the Plan is hereby amended and restated to read as follows:

 

“7.6 Funding.

 

(a) The obligation of the Company to pay benefits under this Plan shall be
interpreted solely as an unsecured, unfunded, contractual obligation to pay only
those amounts described in Article III in the manner, at the times and under the
conditions prescribed under the terms of the Plan, and the Company shall have no
obligation to fund, secure or obtain any third-party guarantee of those
benefits. If any assets are set aside to provide for benefits payable under the
Plan, such assets shall be subject to the claims of the Company’s general
creditors, and no person other than the Company shall, by virtue of the
provisions of the Plan or any other agreement, have any interest in such assets.

 

(b) The Company may, in its discretion, make contributions to a trust to be
invested and utilized to pay benefits under the Plan. If a trust (the “Trust”)
is created by the Company, the following provisions of this Section 7.6 shall
apply.

 

(c) An amount equal to each Participant’s deferred fees and any Earnings
thereon, determined under Article III, may, in the discretion of the Company and
subject to the terms of the Trust, be transferred to the Trust to be held
pursuant to the terms thereof. The assets of the Trust shall be subject to the
claims of the Company’s creditors and shall be maintained pursuant to a separate
trust document (“Trust Agreement”) conforming to the terms of the model trust
described in Revenue Procedure 92-64.

 

(d) Any payment required to be made under this Plan to a Participant or a
Beneficiary shall be paid by the trustee of the Trust (the “Trustee”) to the
extent of the assets held in the Trust by the Trustee, and by the Company to the
extent the assets in the Trust are insufficient to pay such amount.

 

(e) The Company may direct the Trustee to invest the Trust assets in any
investment that it deems appropriate, including common stock of the Company,
subject to the terms of the Trust Agreement.”

 

       

CONSOL Energy Inc.

Dated: February 21, 2006

         

By:

 

/s/ P. Jerome Richey

                     

 

2